—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Spodek, J.), rendered July 10, 1989, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Further, the defendant’s claim that the court displayed a bias against and a hostility toward him and his proposed witness is not preserved for appellate review and, in any event, is without merit (see, People v Yut Wai Tom, 53 NY2d 44; People v Jamison, 47 NY2d 882; People v Moulton, 43 NY2d 944; People v Buckheit, 95 AD2d 814).
The defendant’s remaining contentions are without merit. Sullivan, J. P., Rosenblatt, Pizzuto and Altman, JJ., concur.